Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TERM SHEET $[455,000,000] (A PPROXIMATE , S UBJECT TO V ARIANCE ) FHASI 2007-AR3 Mortgage Pass-Through Certificates Principal Expected WAL To Payment to Initial Legal Expected Approximate Coupon Security Maturity Maturity Loss Final Ratings Class Size ($) Description (yrs) Window Coverage Maturity 1A1 $269,000,000 WAC Super-Senior 2.58 10/07-08/12 [7.50 ]% 11/25/2037 AAA 1A2 $10,480,526 WAC Senior Mezzanine 2.58 10/07-08/12 [3.75 ]% 11/25/2037 AAA 2A1 $15,000,000 WAC Pass-Through 2.94 10/07-08/14 [3.75 ]% 11/25/2037 AAA 2A2 $88,393,592 WAC Super-Senior 2.94 10/07-08/14 [7.50 ]% 11/25/2037 AAA 2A3 $3,443,908 WAC Senior-Mezzanine 2.94 10/07-08/14 [3.75 ]% 11/25/2037 AAA 3A1 $52,937,500 WAC Pass-Through 3.19 10/07-07/17 [3.75 ]% 11/25/2037 AAA SUBS $17,062,500 At pricing speed of 25 CPB per annum. Assumes bonds pay on the 25th of every month beginning in October 2007. It is expected that S&P and Fitch will rate all of the senior certificates. One of the aforementioned will rate the subordinate certificates (other than the first loss tranche). Non-offered classes. Aggregate collateral balance subject to change, which may affect final tranche sizing. The Class 1A1 and 1A2 Certificates will bear interest at a variable rate equal to the weighted average Net Mortgage Rates of the mortgage loans in Pool 1. The Class 2A1, 2A2, and 2A3 Certificates will bear interest at a variable rate equal to the weighted average Net Mortgage Rates of the mortgage loans in Pool 2. The class 3A1 and 3A2 Certificates will bear interest at a variable rate equal to the weighted average Net Mortgage Rates of the mortgage loans in Pool 3. The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-800-456-5460, ext. 4712. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes information contained in any prior similar free writing prospectus relating to these securities 1 Deal Overview:  The collateral is comprised of adjustable rate, 30 year, first lien, fully amortizing mortgage loans with a fixed interest rate as described below, then subject to annual adjustment based on an index of One Year CMT plus a margin. Pool 1  Mortgage loans scheduled to pay a fixed rate of interest for 5 years. Pool 2  Mortgage loans scheduled to pay a fixed rate of interest for 7 years. Pool 3 - Mortgage loans scheduled to pay a fixed rate of interest for 10 years.  The trust will issue subordinate certificates.  The Master Servicer maintains a [10]% Optional Termination on the collateral . The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-800-456-5460, ext. 4712. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes information contained in any prior similar free writing prospectus relating to these securities 2 Terms of the Offering: Cut off Date: September 1, 2007 Closing Date: September 27, 2007 Settlement Date: September 27, 2007 Distribution Dates: 25 th or next business day of each month, commencing in October 2007 Collection Period: For regular payments, the calendar month preceding the current Distribution Date. For prepayments, the 16 th of the prior month to the 15 th of the current month. Depositor: First Horizon Asset Securities Inc. Underwriter: FTN Financial. Master Servicer: First Horizon Home Loans Servicing Fee: Generally [0.250%] per annum for Pools 2 and 3 and [0.375%] for Pool 1 during the initial fixed-rate period, and [0.250%] for all pools after the initial fixed-rate period. Trustee: The Bank of New York Rating Agencies: It is expected that S&P and Fitch will rate all of the senior certificates. Day Count: 30/360 Delay Days: 24 days. Interest Accrual Period: The calendar month preceding the Distribution Date. Accrued Interest: 26 days of accrued interest. Registration: Book-entry form through DTC Tax Status: REMIC for Federal income tax purposes. Pricing Prepayment Assumption: 25 CPB per annum. SMMEA Eligibility: The senior certificates will be SMMEA eligible. ERISA Eligibility: The senior certificates will be ERISA eligible. The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-800-456-5460, ext. 4712. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes information contained in any prior similar free writing prospectus relating to these securities 3 Terms of the Offering  Credit Enhancement: Credit Enhancement: Senior-subordinate, shifting interest structure. The initial credit enhancement for the senior certificates will consist of the subordination of the subordinate certificates (initially [3.75]%) . All pools are cross-collateralized. Priority of Payment Order of Loss Allocation Class A Credit Support of [3.75]% SUBS Credit Support of [ ]% Shifting Interest Structure with 7 year lockout, subject to 2x test Distribution Dates (months) Prepayment Shift Percentage 1  84 % 85  96 70 % 97  108 60 % 109  120 40 % 121 132 20 % 144+ 0 % Senior Percentage: On any Distribution Date, the percentage equivalent of a fraction, the numerator of which is the sum of the principal amounts of senior certificates and the denominator of which is the Pool Principal Balance for the immediately preceding Distribution Date. Subordinate Percentage: On any Distribution Date, 100% minus the related Senior Percentage. The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-800-456-5460, ext. 4712. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes information contained in any prior similar free writing prospectus relating to these securities 4 Collateral Stipulations (Subject to Change): FHASI 2007-AR3 COLLATERAL PROJECTIONS Jumbo 5/1 ARM Jumbo 7/1 ARM Jumbo 10/1 ARM Total Loans $289,000,000 $111,000,000 $55,000,000 AAA Amount @ 3.75% $278,162,500 $106,837,500 $52,937,500 AAA Coupon* 6.167% .15 6.350% +/-.15 6.346% +/-.15 Gross WAC 6.542% +/-.15 6.600% +/-.15 6.596% +/-.15 Wtd Avg Servicing Fee 0.375 % min 0.250% min 0.250% min Wtd Avg Gross Margin 2.750 +/-.05 2.750 +/-.05 2.750 +/-.05 Wtd Avg Net Margin** 2.500 2.500 2.500 WAC Range 350.0 max 350.0 max 300.00 max WAM 359 +-1 359 +-1 358 +-2 Wtd Avg MTR 59 +-1 83 +-1 118 +-2 Arm Index 1yr CMT 1yr CMT 1yr CMT Cap Structure 5/2/5 5/2/5 5/2/5 WALTV 73.0 +-15.0 72.2 +-15.0 70.3 % +-15.0 **All loans Over 80% have PMI Average Loan Balance $700,378 +-$50000 $743,495 +-$50000 $692,551 +-50000 Max Loan Balance $2,200,000 max $3,000,000 max $2,000,000 max Full Doc 67.9% +/- 10% 79.8% +/- 10% 80.0% +/- 10% SF/PUD 90.3% +/- 10% 89.3% +/- 10% 88.4% +/- 10% Owner Occupied 92.2% +/- 10% 92.8% +/- 10% 89.4 % +/- 10% Investor Properties 5.00% max 5.00% max 5.00% max Average FICO 750 +-20 747 +-20 762 +-20 Pct California 32.0% 40% Max 48.5% 60% Max 49.0 % 60% Max Interest Only Loans 81.4 % +/- 10% 85.0% +/- 10% 88.1% +/- 10% IO Period 120 mths Expected Subordination 3.75% +-100 bps All subordinated bonds are cross-collateralized. Expected Ratings Agencies AAA S&P and Fitch Subs S&P or Fitch (1 out of 2) *Yield Maintenance in effect **Servicing Fee will change to 25 basis points after reset date The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-800-456-5460, ext. 4712. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes information contained in any prior similar free writing prospectus relating to these securities 5
